UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

ELIZABETH DOMINGO,
Petitioner,

v.
                                                                         No. 96-1554
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A29-922-951)

Submitted: December 30, 1997

Decided: January 26, 1998

Before MURNAGHAN and NIEMEYER, Circuit Judges, and
STAMP, Chief United States District Judge for the
Northern District of West Virginia, sitting by designation.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Eric R. Bowman, IMMIGRATION LAW CENTER, Alexandria, Vir-
ginia, for Petitioner. Mark C. Walters, Assistant Director, William C.
Erb, Jr., Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Elizabeth Domingo, a native and citizen of Nigeria, petitions for
review of a final order of the Board of Immigration Appeals
("Board") denying her application for asylum and withholding of
deportation. This court previously granted Petitioner's motion to sub-
mit the case for decision on the briefs without oral argument. Upon
consideration of the briefs and the administrative record, we deny the
petition.

Domingo is a practicing Catholic who claims that she has been per-
secuted by the Muslim government in Nigeria. She fears that if she
returns to Nigeria, she will be subjected to further persecution based
on her faith.

To establish eligibility for a grant of asylum, an alien must demon-
strate that she is a "refugee" within the meaning of the Immigration
and Nationality Act (the "Act"). The Act defines a "refugee" as a per-
son unwilling or unable to return to her native country "because of
persecution or a well-founded fear of persecution on account of race,
religion, nationality, membership in a particular social group, or polit-
ical opinion." 8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899
F.2d 304, 307 (4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. The subjective element
requires that the applicant present "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

                     2
Eligibility for asylum also can be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). To
establish such eligibility, an alien must show past persecution so
severe that repatriation would be inhumane. See id.

We must uphold the Board's determination that Domingo is not eli-
gible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C. § 1105a(a)(4) (1994). We accord the Board all pos-
sible deference. See Huaman-Cornelio, 979 F.2d at 999. The decision
may be "reversed only if the evidence presented by [Domingo] was
such that a reasonable factfinder would have to conclude that the req-
uisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

Domingo testified that she had worked for the Former Chief Justice
of Nigeria, a devout Christian, and that when he retired to become
head of the Nigerian Law Reform Committee, the government refused
to let her continue to work for him. She also testified that her new
employer, the Principal Business Secretary to the President, pressured
her to become a Muslim, but she refused. When the government
moved the capital of Nigeria from Lagos to Abuja, Domingo
attempted to resign so she would not have to move her family to a
Muslim-dominated city. However, her boss refused to accept her res-
ignation. She decided to continue working and move to Abuja
because she was afraid she would "disappear" if she refused.

In Abuja, Domingo worked for a Christian, but her former boss
demanded that she become a Muslim and wear Muslim garb. She
refused. Domingo testified that one day in Abuja, she was attacked by
about twenty people wielding machetes while she was on her way to
church. Her driver was uninjured. She believed her former boss
ordered the attack in retaliation for her refusal to become a Muslim.
She also testified that in 1991, Muslims set fire to a church in Nigeria,
killing approximately 500 people and that the government took no
action. Domingo left the country and arrived in the United States in
1992.

                     3
Although the employment actions and pressure by one of Domin-
go's bosses for her to become a Muslim were objectionable, this type
of discrimination does not amount to persecution within the meaning
of the Immigration and Nationality Act. See Bereza v. INS, 115 F.3d
468, 472 (7th Cir. 1997) (holding that to constitute persecution, con-
duct must amount to more than mere harassment); Balazoski v. INS,
932 F.2d 638, 642 (7th Cir. 1991) (defining persecution as more than
merely facing harassment in the form of questioning for participation
in a protest march). See generally Kazlauskas v. INS, 46 F.3d 902 (9th
Cir. 1994) (being ostracized and harassed by teachers and peers based
on religious and political beliefs and being denied advancement to
university on this basis not persecution). Furthermore, two of her
supervisors were Christian, Domingo was able to attend church
weekly, and she presented no evidence that her assault by thugs was
more than an incident of lawlessness.

Substantial evidence also supports the Board's finding that
Domingo failed to establish a pattern or practice of persecution of
Catholics by Muslims in Nigeria. Her report of one attack on Chris-
tians, while reprehensible, fails to establish a pattern of persecution.
The State Department materials in the record specifically state that
most reports of persecution of Nigerian Christians by Nigerian Mus-
lims "greatly exaggerate the extent of discrimination against Chris-
tians." The report notes that Christians hold prominent positions
throughout Nigerian society, including the government, and that
Christians who encounter problems with Muslims in some areas can
move to areas in Nigeria where Christians are in the majority.

The standard for withholding of deportation is more stringent than
that for asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421, 431-32
(1987). To qualify for withholding of deportation, an applicant must
demonstrate a "clear probability of persecution." Id. at 430. As
Domingo has not established entitlement to asylum, she cannot meet
the higher standard for withholding of deportation.

Accordingly, we deny the petition for review.

PETITION DENIED

                     4